Citation Nr: 0704492	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
venereal disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

3.  Entitlement to service connection for rash on the hands.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  By that decision, the RO, in part, determined that 
new and material evidence had not been received to reopen the 
previously denied claims of service connection for venereal 
disease and pes planus.  In addition, the RO denied service 
connection for rash on the hands.

The case was previously before the Board in December 2005, at 
which time it was remanded to comply with the veteran's 
request for a Board hearing.  He subsequently provided 
testimony at a hearing before the undersigned Veterans Law 
Judge in August 2006.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the venereal 
disease and pes planus claims.  However, the Board also 
concludes that additional development is required regarding 
the underlying service connection claims, as well as the rash 
claim.  Accordingly, these claims will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
have been completed.

2.  Service connection was previously denied for venereal 
disease and pes planus by a December 1971 rating decision.  
The veteran was informed of that decision, including his 
right to appeal, and he did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for venereal disease bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The additional evidence submitted to reopen the veteran's 
claim of service connection for bilateral pes planus bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claims of entitlement to service connection for venereal 
disease and bilateral pes planus, the claims are reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  Here, the veteran was 
provided with VCAA notification prior to the May 2002 rating 
decision that is the subject of this appeal.  Specifically, 
he was sent pre-adjudication notice by letters dated in July 
2001 and March 2002, both of which were sent prior to the May 
2002 rating decision.  Taken together, these letters informed 
the veteran of the criteria necessary to establish service 
connection for the claimed disabilities, as well as what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

In this case, the veteran was provided with a copy of the 
December 1971 rating decision, which explained the basis for 
the original denials of service connection for venereal 
disease and pes planus.  In addition, the March 2002 letter 
informed the veteran that new and material evidence was 
required to reopen these claims, and described the standard 
for new and material evidence with language that largely 
tracks that of the relevant regulatory definition.  Moreover, 
for the reasons stated below the Board concludes that new and 
material evidence has been received to reopen these claims.  
As such, there is no prejudice to the veteran based upon any 
notice deficiency regarding the new and material evidence 
aspect of this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993)

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court held 
that the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date should service connection be 
granted.  In this case, the veteran was provided with the 
requisite information by a letter dated in July 2006.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

For the reasons detailed below, the Board concludes that new 
and material evidence has been received to reopen the 
previously denied claims of service connection for venereal 
disease and bilateral pes planus.  However, the Board also 
concludes that additional development is required to comply 
with the duty to assist regarding the underlying service 
connection claims, as well as the rash claim.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, the provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the United 
States Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   


Analysis.  Service connection was previously denied for 
venereal disease and pes planus by a December 1971 rating 
decision.  The veteran was informed of that decision, 
including his right to appeal, and he did not appeal.

The evidence on file at the time of the prior denial included 
the veteran's service medical records which reflect, in part, 
that pes planus was noted at the time of his October 1968 
pre-induction examination, as well as on his subsequent June 
1971 expiration of term of service examination.  In addition, 
these records reflect that he was treated for gonorrhea in 
both November 1970 and February 1971.  However, there was no 
indication of any such condition, or residuals thereof, on 
the expiration of term of service examination. 

Also on file was a November 1971 VA medical examination which 
found, in part, that there was no evidence of venereal 
disease.  Further, the examination diagnosed pes planus, 
bilateral, congenital, asymptomatic.

The December 1971 rating decision denied the veteran's claims 
finding, in essence, that there was no current evidence of 
venereal disease, and that his pes planus was a pre-existing 
condition not aggravated by service.

The evidence added to the record since the time of the last 
prior denial includes additional statements from the veteran, 
his testimony at the August 2006 hearing, as well as post-
service medical records which cover a period through 2006.

In pertinent part, the post-service medical records added to 
the file include current findings of venereal disease.  
Specifically, he was treated for lesions of the glans and 
scrotum in August 2001 which was diagnosed as herpes simplex 
virus.  Urethral gonorrhea and Chlamydia tests were negative.  
There are also various entries noting impotence and 
epididymitis.  Although nothing in these records relates the 
current condition to the veteran's in-service treatment for 
gonorrhea, the Board reiterates that the basis for the last 
prior denial was the absence of any current evidence of 
venereal disease.  Thus, this evidence goes to the reason for 
the last prior denial.

Moreover, with respect to the pes planus claim, the Board 
notes that the veteran submitted a medical statement in May 
2006 statement from a VA clinician who noted that the veteran 
was seen on a regular basis for painful flatfoot deformity, 
that the veteran related his pain as starting while on active 
duty and had gotten progressively worse over time.  The VA 
clinician opined that this type of problem was likely as it 
was not to be aggravated while in the service due to time 
spent on feet while standing on marching.  In short, 
competent medical evidence was submitted in support of a 
finding that the pre-existing bilateral pes planus was 
aggravated by active service.

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the additional 
evidence received to reopen the veteran's claims of service 
connection for venereal disease and bilateral pes planus 
bears directly and substantially upon the specific matters 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of these claims.  Thus, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a) 
(2001).  Accordingly, the claims are reopened.

Adjudication of the veteran's appeal does not end with the 
finding that new and material evidence has been received.  In 
the adjudication that follows, the presumption that the 
additional evidence is true without regard to the other 
evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claims.


ORDER

New and material evidence having been received to reopen the 
claims of entitlement to service connection for venereal 
disease and bilateral pes planus, the claims are reopened.  
To this extent only, the benefits sought on appeal are 
allowed.


REMAND

As mentioned above, no competent medical opinion is of record 
which addresses whether the current findings of herpes 
simplex virus and impotence are causally related to the 
veteran's in-service treatment for gonorrhea.  Moreover, in 
regard to the pes planus claim, even though the May 2006 VA 
clinician's statement opines that the pre-existing condition 
was aggravated by military service, nothing in the statement 
reflects that she had reviewed the veteran's claims folder, 
particularly his service medical records, in conjunction with 
this opinion.  In addition, while the veteran underwent a VA 
medical examination in June 2005 which included findings of 
the feet, no opinion was proffered regarding whether the pes 
planus was causally related to active service.  Thus, it is 
not clear whether this condition did, in fact, undergo a 
permanent increase in severity during active service which 
was beyond natural progression.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (an examination or 
opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim).  
Here, the Board finds that examination is necessary to 
determine whether the current disabilities are in fact 
causally related to active service.

Similarly, with respect to the rash claim, the Board notes 
that service medical records dated in August 1970 reflect 
treatment for a skin rash of both hands.  No subsequent 
treatment for skin problems is shown in the service medical 
records, and the veteran's skin was evaluated as normal on 
the June 1971 expiration of term of service examination.  
Although the post-service medical records do not appear to 
specifically indicate treatment for a skin rash of the hands, 
they do show treatment for pseudofolliculitis of the neck, 
seborrheic dermatitis of the head and face, and tinea pedis 
of the feet.  No competent medical opinion is of record which 
addresses whether any of the veteran's current skin problems 
are causally related to the veteran's in-service treatment 
for a skin rash of the hands.  Moreover, the veteran 
testified at his August 2006 hearing that he does experience 
recurrent skin problems of the hands.  Consequently, the 
Board concludes that a medical examination is required to 
address whether any of the current skin problems are causally 
related to active service.  See Colvin, supra; see also 
38 C.F.R. § 3.159(c)(4).

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary in order to comply with the duty to assist, 
as well as any additional notification deemed necessary to 
comply with the duty to notify.

For the reasons stated above, this claim is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for venereal 
disease, pes planus, and skin problems 
since July 2005.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 
examination(s) to determine the current 
nature and etiology of any current 
venereal disease residuals, pes planus, 
and skin disorder.  The claims folder 
should be made available to the 
examiner(s) for review of pertinent 
documents therein in connection with the 
examination; the examiner(s) must 
indicate that the claims folder was 
reviewed.

For any venereal disease residuals found 
to be present, the VA examiner should 
express an opinion as whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any such 
condition is causally related to the 
veteran's in-service treatment for 
gonorrhea.

For the veteran's pes planus, the VA 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the condition was aggravated by 
active service.  By aggravation, the 
Board means a permanent increase in the 
severity of the pes planus that is beyond 
its natural progression.

For any current skin disorder found to be 
present, the VA examiner should express 
an opinion as to whether it is at least 
as likely as not that any such condition 
is causally related to the veteran's in-
service treatment for a skin rash of the 
hands.

If the examiner(s) are unable to provide 
any of the requested opinions without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review each examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the most recent SSOC in September 2005, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


